DETAILED ACTION
The application of Vijendra et al., for an “Adaptive thresholds for containers” filed on June 22, 2018 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on June 22, 2018 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-14 are rejected under 35 USC § 101.

Claims 1-20 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a threshold and comparing a metric against the threshold. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing device” nothing in the claim element precludes the step from practically being performed in the mind/with pen and paper. For example, but for the “a processing device” language, the claim encompasses a user simply generating a threshold and comparing a metric against the threshold in his/her mind/with pen and paper. The mere nominal recitation of a generic processing device does not take the claim limitation out of the mental 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a processing device to perform both the generating and comparing steps. The processing device in both steps is recited at a high-level of generality (i.e., as a generic processing device performing a generic computer function of generating a threshold and comparing a metric against the threshold) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform both the generating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-14 are not patent eligible under 35 USC 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahad (U.S. PGPUB 20160350173). 

As per claim 1, 15, and 18, Ahad discloses a method/a computer program product/an apparatus comprising:
identifying a set of container metrics for a plurality of containers running in a container environment ([0015];
collecting container data for the plurality of containers ([0090], “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure”);
generating an adaptive threshold for at least a given one of the identified container metrics ([0110]), the adaptive threshold specifying one or more values for the The seasonal bounds for a system-defined anomaly 910 can be computed for each container for each metric for each hour for each day of the week”), the adaptive threshold being generated utilizing a scoring algorithm that determines a range of accepted container behavior for the designated time period ([0144]) by analyzing the collected container data using one or more machine learning algorithms ([0090] and [0136]-[0138]);
monitoring behavior of the plurality of containers during the designated time period utilizing the adaptive threshold ([0135]-[0138]); and
generating an alert responsive to detecting that the monitored behavior of at least a given one of the plurality of containers is outside the range of accepted container behavior for the designated time period ([0120], “event dispatcher 610 may send an alert 760 to one or more recipients (e.g., operators or administrators) to notify them of the anomaly event”) specified by the given adaptive threshold for the given container metric ([0113], “AD may detect an event ("anomaly event") when a value for a metric satisfies a threshold”);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory ([0014]).

As per claim 2, Ahad discloses the identified set of container metrics comprise one or more state metrics ([0012] and [0078]), the one or more state metrics comprising at least one of a number of running containers ([0094]), a number of available containers, and a number of unavailable containers ([0101]-[0103]) and ([0119], “detailed description of the anomaly event and including the components (e.g., containers) affected”).

As per claim 3, Ahad discloses the identified set of container metrics comprise one or more resource utilization metrics, the one or more resource utilization metrics 

As per claim 4, Ahad discloses the identified set of container metrics comprise one or more network utilization metrics, the one or more network utilization metrics comprising at least one of network traffic in, network traffic out, network traffic volume, network traffic count, and dropped packets ([0233], “network performance measuring tools”).

As per claim 5, Ahad discloses the identified set of container metrics comprise one or more application metrics, the one or more application metrics comprising at least one of session errors, response times, and error rates ([0110]).

As per claim 6, Ahad discloses collecting the container data comprises: classifying the container data as being associated with designated types of container metrics ([0157]-[0159]); and clustering the classified container data by time period ([0090] and [0136]).

As per claim 7, Ahad discloses collecting the container data further comprises aggregating the clustered container data to one or more of a set of designated key performance indicators (KPIs) for the plurality of containers ([0077], [0110], and [0155]).



As per claim 9, Ahad discloses repeating the collecting, generating the adaptive threshold and monitoring for each of a plurality of designated time periods, wherein the generated adaptive threshold for a first one of the plurality of designated time periods is different than the generated adaptive threshold for at least a second one of the plurality of designated time periods ([0090] and [0122]).

As per claim 10, Ahad discloses responsive to generating the alert, at least one of: adjusting a number of running containers in the container environment ([0012]); migrating one or more of the plurality of containers from a first container host device to a second container host device ([0085], “live migration of virtual machines (VM), capacity scale out, and failover”); and
modifying an amount of one or more compute, storage and network resources of at least one container host device that are allocated to the plurality of containers ([0077], “Corrective actions for anomalies include spinning up more servers, throttling service request arrival rate, killing some threads or processes, and dynamically reallocating resources from services that are not using the resources to the services that need them on a temporary basis”).



As per claim 12, Ahad discloses collecting the container data comprises the stream processing framework utilizing the configuration information to subscribe to the identified set of container metrics from at least one broker ([0084]), the at least one broker periodically pulling the container data from at least one of a metric repository and one or more container monitoring tools ([0109]-[0110] and [0136]).

As per claim 13, Ahad discloses generating the adaptive threshold comprises the stream processing framework parsing and filtering the subscribed container metrics ([0111], [0153], and [0159]), utilizing the one or more machine learning algorithms to identify respective ranges of accepted container behavior, and applying the scoring algorithm to the identified ranges of accepted container behavior to generate the adaptive threshold ([0090] and [0132]).

As per claim 14, Ahad discloses monitoring the behavior of the containers for the designated time period comprises at least one of: the stream processing framework providing the adaptive threshold to the at least one broker and the at least one broker 
the stream processing framework exposing the adaptive threshold via one or more representational state transfer (REST) application programming interfaces (APIs) to one or more container monitoring tools ([0086]).

As per claims 16 and 19, please refer to claims 11 and 12.
As per claims 17 and 20, please refer to claims 13 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113